Citation Nr: 0922761	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a March 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied the Veteran's 
claims for service connection for a low back disorder, a neck 
disorder and hypertension, claimed as secondary to service-
connected diabetes mellitus, type II.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran's current low back disorder is etiologically 
related to a disease, injury or event in service.

2.  The preponderance of the evidence is against finding that 
the Veteran has a current neck disorder that is etiologically 
related to a disease, injury or event in service.

3. There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's service-
connected diabetes mellitus, type II permanently aggravated 
his hypertension.

 
CONCLUSIONS OF LAW

1.  The Veteran's current low back disorder was neither 
incurred in, nor aggravated by, active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  A neck disorder was neither incurred in, nor aggravated 
by, active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008).

3.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his hypertension was aggravated by 
his diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

As to the claim of service connection for hypertension, as 
will be discussed below, that claim is being granted.  Thus, 
any error in satisfying the duties to notify or assist the 
claimant is harmless.

As to the remaining claims, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated September 
2004 and July 2007.  The RO informed the appellant of the 
types of evidence needed in order to substantiate his claim 
for service connection; the division of responsibility 
between the appellant and VA for obtaining the required 
evidence; and the RO requested that the appellant provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).   

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the July 2007 letter.  This letter 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim.  The issue on appeal was subsequently 
readjudicated by the agency of original jurisdiction.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") and private treatment records and a 
VA/QTC hypertension and diabetes examination reports dated 
February 2005 and February 2009.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claim.  The Veteran has not referenced any other outstanding 
available treatment records that he wanted VA to obtain or 
that he felt were relevant to his claim.

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this 
case for the Veteran's claims of service connection for a low 
back or neck disorder.  Specifically, as will be discussed in 
greater detail below, the Board finds that there is no 
credible evidence that the claimed disability or symptoms 
therefrom may be associated with military service.  
Consequently, as there is no credible evidence suggesting an 
association between any current back or neck disorders and 
his military service, the criteria for obtaining an 
examination for these disorders are not met.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection for certain chronic 
diseases, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2008).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective October 20, 2006, during the pendency 
of the instant appeal to conform to the holding in Allen.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Effective October 
10, 2006, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury," and the 
text amended to include the following paragraph:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, VA 
will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of aggravation 
or by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice and thus suggests that 
the recent change amounts to a substantive change in the 
regulation.  For this reason and as the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider his claim under the prior version of 38 C.F.R. § 
3.310 as it is more favorable to the Veteran.



III. Analysis

The Veteran contends that he sustained injuries to his low 
back and neck in November 1966 during service when the 
vehicle in which he was riding rolled over several times and 
landed on its side.  (See Veteran's statement, September 
2005.)  He further states that he, along with several fellow 
servicemen, unsuccessfully attempted to lift the vehicle off 
of an injured serviceman.  Id.  With regard to his claim of 
service connection for hypertension, he maintains that the 
disease is the result of his service-connected diabetes 
mellitus, type II.  (See claim, July 2007.)  

As an initial matter, the Board notes that the Veteran's 
service treatment records are void of any complaints of, 
treatment for or diagnosis of either a low back or neck 
disorder.  There is also no evidence that the Veteran was 
diagnosed with hypertension in service, or either complained 
of, or was found to have any symptoms related to hypertension 
during service.  His August 1966 service enlistment medical 
examination report indicates normal findings for all systems, 
as does the accompanying medical history report.  A treatment 
record dated November 27, 1966, the date he allegedly 
sustained his injuries, shows that the Veteran was seen with 
complaints of a laceration over the right eye following a 
motor vehicle accident; there is no indication, however, that 
he either complained of, or was found to have any other 
physical injuries at that time.  The Veteran separated from 
service in August 1968; the claims file, however, does not 
contain a service separation examination report.  

As there is no competent evidence that the Veteran developed 
arthritis in either his lumbar or cervical spine (neck) 
within one year following separation from service, service 
connection for a low back or neck disability on a presumptive 
basis due to arthritis is not warranted.

The evidence of record reveals that the first documented 
instance of treatment for a low back problem occurred in 
December 1998, when the Veteran was seen by Michael W. 
Sullivan (M.S.), a chiropractor (D.C., or Doctor of 
Chiropractic).  The treatment report indicates that the 
Veteran was seen with complaints of low back pain that 
developed three days earlier while he was lifting a dining 
room table at his home.  There is no indication that the 
Veteran reported having been involved in a motor vehicle 
accident, and/or having sustained any low back or neck 
injuries during service; the treatment report contains no 
assessment or diagnosis of the Veteran's condition.  The 
claims folder also contains additional treatment reports 
showing that M.S. treated the Veteran several times between 
December 1998 and February 2006, including providing 
chiropractic treatment to his cervical, thoracic and lumbar 
spine.  These records show that the Veteran was found to have 
various symptoms, including muscle tension, spasms, swelling 
and pain. 

In April 2005, M.S. wrote a letter to VA, in which he 
discussed the Veteran's contentions regarding his claimed in-
service injuries.  He said that during service in November 
1966, the Veteran sustained a laceration over his right eye 
and "some overall back pain" following a truck accident.  
(See M.S.'s letter, April 2005.)  He further wrote that the 
Veteran began to experience steadily increasing back pain 
toward the end of his military service, and following 
service, was treated for many years by a private chiropractor 
who has since retired; he noted that the Veteran had been 
unable to locate any of these treatment records.  M.S. said 
that he began treating the Veteran in December 1998 for 
chronic lower back pain "that began in the 1960's[,] started 
out mild and progressively worsened through the years," and 
added that results of a 1998 x-ray performed in his office 
showed a diagnosis of "likely degenerative disc at [the] L5-
S1" level; he further noted that the Veteran needed a lumbar 
spine MRI to affirmatively diagnose his low back condition.  
Id.  This x-ray is not in the claims folder.  He concluded 
"based on dozens of conversations, past history and the x-
rays that [the Veteran's] low back condition began during his 
military service," and added "the most likely cause of the 
likely disc bulge/herniation is the truck rollover in 1966 
exacerbated by the physical demands of the military and 
Vietnam."  Id.  

The claims folder also contains VAMC treatment reports dated 
July 2005 through January 2009 showing that the Veteran had a 
history of back problems.  One report,  repeated several 
times throughout the various treatment records, notes that an 
unspecified lumbar spine x-ray revealed mild degenerative 
disc disease, normal lumbar lordosis, osteoarthritis at the 
inferior margin of the L5 and facet joint arthropathy with 
sclerosis at the L5-S1 level, and narrowing of the L5-S1 disc 
specifically related to mild degenerative disc disease.  The 
Veteran was advised to use Tylenol for back pain.  During an 
August 2005 Agent Orange examination, the Veteran reported a 
history of low back pain since the 1970's and notes that he 
injured his back in service.  It further indicates that he 
was receiving treatment from a chiropractor, but was taking 
no medication for his back.  An August 2008 report indicates 
that the Veteran was seen for complaints of low back pain 
rated 8 out of 10 without radiculopathy that had flared up 
over the previous month.  The Veteran denied any additional 
low back symptoms, including bladder or bowel problems.  An 
examination revealed normal alignment and curvature of the 
lumbar spine, with generalized tenderness at the L5-S1 level 
and no masses or spasms.  The diagnosis was low back pain; it 
was noted at this time that he was taking several pain 
medications for his back.  There are no VAMC treatment 
reports showing that the Veteran complained of, or received 
treatment for a neck or cervical spine disorder.

Included in the VAMC treatment reports are several records 
which mention that the Veteran had a history of hypertension 
since at least 1998, and diabetes mellitus since 2004.  There 
are also private treatment reports from Dr. M. Salim, dated 
August 2000 through July 2004, which show that the Veteran 
was being treated with medication for generally well-
controlled hypertension.  In July 2004, Dr. Salim noted that 
he had an appointment with another physician for "spilling 
glucose in his urine."  (See Dr. Salim treatment report, 
July 2004.)  A subsequent treatment note four weeks later 
indicated that his blood sugar had been controlled.

In February 2005, the Veteran underwent a physical 
examination in connection with his service connection claim 
for hypertension, claimed as secondary to diabetes mellitus, 
type II.  The examiner specifically noted that he had been 
diagnosed with hypertension in 1999, and diabetes mellitus, 
type II, in 2004.  Diagnostic tests, including an EKG, 
revealed findings within normal limits.  She diagnosed him 
with well-controlled type II diabetes mellitus, and well-
controlled hypertension, and concluded that his hypertension 
was not a complication of his type II diabetes mellitus, as 
it preceded the latter condition.  She also opined that the 
diabetes was not a result of his hypertension.

Also of record is an April 2006 letter from the Veteran's 
employer, which notes that his work schedule had been reduced 
from five days per week to two or three days per week.  The 
employer stated his belief that this was due to the Veteran's 
diabetes mellitus and back problems.   

In February 2009, the Veteran was afforded a second VA 
examination for an unrelated service connection claim for 
impotence secondary to diabetes mellitus, type II.  Following 
the examination, the examiner noted that his diabetes was 
active and unchanged.  He further diagnosed him with 
essential hypertension and noted that essential hypertension 
is aggravated by diabetes mellitus, type II because the 
condition causes micro and macro vascular disease.  He opined 
that although the relationship between essential hypertension 
and diabetes is macrovascular, the baseline disability and 
additional manifestations of the disability that had been 
worsened/aggravated by diabetes could not be determined 
without resorting to speculation.

A.  Entitlement to service connection for a low back 
disorder.

Having reviewed the complete evidence of record, the Board 
concludes that the Veteran's current, chronic low back 
condition is not the result of an injury in service.  As 
noted above, although the Veteran's service treatment records 
indicate that he sought treatment following a motor vehicle 
accident in November 1966, the records clearly show that he 
was only treated for a laceration above his eye; there is no 
evidence in these records that he either sustained a back 
injury in the accident, or that he complained of any low back 
pain at the time he was treated for his laceration.  There 
are also no treatment records showing that the Veteran ever 
complained of back pain or problems at any time during 
service, either before or after the alleged incident.  

Furthermore, the Board notes that post-service treatment 
reports do not show that the Veteran complained or received 
treatment for any low back problems until December 1998, more 
than 30 years after service, when he was treated for "back 
pain."  (See M.S.'s treatment report, December 1998.)  In 
this respect, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that 
passed between service and the first treatment or complaint 
of record is evidence that weighs against the Veteran's 
claim.  

The Board has considered the Veteran's assertions that he 
experienced back pain immediately following the in-service 
accident, that his back has bothered him continually since 
that time, and that he did receive treatment from a 
chiropractor prior to 1998, but was unable to obtain those 
records.  Certainly, low back pain is the type of symptom 
that the Veteran is competent to describe.  See Barr v 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations, going to the probative value of the 
evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  As will be discussed in greater detail 
below, in light of the inconsistent statements offered by the 
Veteran as to the date of onset of his symptomatology, the 
Board finds that his assertions of a low back condition since 
service are not credible.

The Board has also considered the April 2005 letter from 
M.S., the Veteran's chiropractor, in which he wrote that that 
Veteran had sustained "some overall back pain" following 
his in-service motor vehicle accident, experienced increasing 
back pain during service that began as mild and progressively 
worsened through the years, received chiropractic treatment 
shortly after service, and that based on "dozens of 
conversations, past history" and a review of x-rays 
performed in 1998, opined that the most likely cause of the 
Veteran's "likely disc bulge/herniation" was his in-service 
accident, exacerbated by the demands of service and Vietnam.  
(See M.S.'s letter, April 2005.)

However, the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board must make judgments as to the credibility 
of testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  

In reviewing the opinion of M.S., the Board has also 
considered the holding of the Court in Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), which reaffirmed the proposition 
that, in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the Veteran that have been found to be inaccurate or that are 
contradicted by other facts of record.  However, the Court 
has also declared that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the Veteran, and instead must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).

In this case, the Veteran has given discrepant reports as to 
the possible source of his low back condition.  Although he 
now claims that his current low back disorder began in 
service, his post-service treatment reports clearly reveal 
that he told his treating chiropractor, M.S., in 1998, that 
his back pain stemmed from having lifted a table three days 
earlier.  Although M.S. now reports having had many 
conversations in which the Veteran reported having sustained 
a back injury in service, and having experienced continuous 
pain since that time, there is nothing in M.S.'s actual 
clinical notes to suggest that the Veteran ever mentioned 
having injured his low back in an in-service motor vehicle 
accident.  As noted, the only actual clinical record in 
M.S.'s notes regarding the origin of the Veteran's pain is 
the 1998 note indicating that he had injured his back when 
lifting a table three days before.  The first documentation 
from M.S. indicating that the Veteran had reported any 
history of an in-service injury is the April 2005 letter, 
which was submitted over a year after the Veteran filed his 
claim.

Based on the November 1966 service treatment record, in which 
the provider indicated that the Veteran had sustained a 
laceration in a motor vehicle accident, the Board concedes 
that the Veteran's reports of the accident itself is clearly 
credible.  However, as the in-service treatment report makes 
no mention of any findings of a low back injury, as there is 
no documentation of any complaints of back problems for 
decades after service, and as the Veteran himself reported 
only a post-service injury at the time of his first recorded 
treatment for back problems following service, without any 
mention of an in-service injury being recorded throughout 
more than seven years of treatment with his chiropractor 
until after he filed his claim for monetary benefits, the 
Board concludes that the Veteran's report of having injured 
his back and experiencing continuous symptoms since that time 
is not credible.  Consequently, the Board also concludes that 
the April 2005 opinion of M.S., which relied on the Veteran's 
report, is not probative.

In reaching these conclusions, Board has considered the 
decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(Fed. Cir. 2006), wherein the United States Court of Appeals 
for the Federal Circuit determined that the Board erred by 
finding that a claimant's report of in-service symptoms 
lacked credibility solely because there was no objective 
medical evidence corroborating those symptoms at the time.  
However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on the fact that at the time that the Veteran was 
actually treated immediately following the accident in 
question, but he was merely treated for a laceration, and did 
not report any complaints of a low back injury or pain to his 
examiner.  In addition, the Board is relying on the fact that 
the earliest record treatment of record for a low back 
condition is dated more than 30 years later, and at the time 
of that treatment, he failed to mention to his treating 
chiropractor that he had sustained a low back injury during 
an accident in service and, but rather, described having 
recently injured his back while lifting.  Thus, his is not a 
case in which the record is merely silent for any complaints 
or treatment following the alleged accident, but rather, it 
reflects treatment for other injuries immediately following 
the accident, and he has offered a conflicting report as to 
the origin of his back pain on the occasion of the first 
documented treatment after service.

In short, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a low back disorder.  The "benefit-of-the-
doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable to the Veteran's claim, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for a neck disorder.

Based on a review of the complete evidence of record, the 
Board concludes that the Veteran does not currently have a 
chronic neck disorder that is related to a disease or injury 
in service.  In this regard, the Board observes that, while 
the Veteran received chiropractic treatment to his cervical 
spine between December 1998 and February 2006, the treatment 
notes show that he was never diagnosed with an identifiable 
neck or cervical spine disorder or condition.  Similarly, 
there is no mention in the VAMC treatment notes of his having 
a neck disorder. 

The Board acknowledges the Veteran's contention that he 
sustained a neck injury in service that has chronically 
persisted to the present time.  As noted, the Veteran is 
competent to attest to factual matters of which he had first-
hand knowledge, such as neck pain.  See Washington, 19 Vet. 
App. 362, 368 (2005).  However, as a lay person, he has not 
been shown to be capable of making medical conclusions, and 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As 
previously discussed, his service treatment records are void 
of any complaints of, treatment for or diagnosis of a neck 
injury or disorder in service.  Although his medical records 
show that he received chiropractic treatment to his cervical 
spine, the treatment occurred some 30 years after service for 
what appeared to be a temporary condition with no diagnosis 
offered.  In addition, given the contradictory statement 
offered by the Veteran upon his initial treatment with the 
chiropractor as to the circumstances of the onset of his back 
pain, the Board concludes that the current assertions of a 
continuity of symptomatology with respect to the neck pain 
are not credible.

Furthermore, even if the Veteran assertions of a continuity 
of symptomatology after service were accepted as credible, 
there still must be medical evidence relating a current 
disability to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Absent evidence of a current 
'disability,' service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In short, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a neck disorder.  The "benefit-of-the-doubt" 
rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable to 
the Veteran's claim, as there is not an approximate balance 
of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

C.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  38 C.F.R. § 3.102 (2006); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Court has stated 
that "[i]t is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

As noted above, the Board is also free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

As discussed above, the regulation providing for service 
connection on an aggravation basis was amended effective 
October 10, 2006 to prohibit VA from conceding aggravation 
unless there is medical evidence showing that the baseline 
level of the disability before its aggravation by the service 
connected disability.  See 71 Fed. Reg. 52744 (September 7, 
2006) (codified at 38 C.F.R. § 3.310(b) (2008)).  In this 
case, however, the Veteran applied for service connection for 
hypertension secondary to his diabetes mellitus in July 2004, 
prior to the effective date of the amendment.  As such, the 
Board is applying the old version of the regulation in this 
decision.

In this case, the Board notes that although the first VA 
examiner's reviewed the evidence of record and opined that 
the Veteran's hypertension was not caused by his diabetes 
mellitus, type II because his hypertension preceded his 
diabetes, the second examiner concluded that the Veteran's 
essential hypertension was at least aggravated by his 
diabetes.  The examiner also specifically found, however, 
that he could not determine the Veteran's baseline 
hypertension and additional manifestations of his 
hypertension that had been worsened/aggravated by his 
diabetes.  

The Board notes that although service connection may not be 
based on a resort to speculation or remote possibility (See 
38 C.F.R. § 3.102; Morris v. West, 13 Vet. App. 94, 97 
(1999)), in this case, the examiner clearly found, without 
speculation, that the Veteran's hypertension had been 
aggravated to some degree by his diabetes mellitus.  Thus, 
while the extent to which the Veteran's hypertension has been 
aggravated his diabetes remains unclear, given that the pre-
2006 version of 38 C.F.R. § 3.310 is being used to evaluate 
the evidence in this case, the Board concludes that any doubt 
in this instance should be resolved in favor of the Veteran, 
and that service connection for hypertension should be 
granted.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected condition).

In summary, the Board finds that the Veteran's service-
connected diabetes mellitus, type II has aggravated his 
claimed hypertension.  Thus, service connection is granted 
for this disorder.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, type II, 
is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


